Grice, Justice.
This appeal is from the denial of appellant’s motion for new trial. The case was not reported, counsel could not agree as to the evidence, and the court was unable to remember it. Hence, there is no transcript of evidence in the record. Since the enumerations of error require consideration of the evidence and none is before us, they cannot be *515reviewed. The judgment appealed from must therefore be affirmed. Cowart v. Cowart, 223 Ga. 487 (150 SE2d 94).
Argued July 8, 1968
Decided July 16, 1968.
Kearns & Bryan, Thomas R. Bryan, Jr., for appellant.
Milton Hirsch, Ray, Owens, Keil & Hirsch, M. Douglas Hodges, for appellee.

Judgment affirmed.


All the Justices concur.